SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant / X / Filed by a party other than the Registrant / / Check the appropriate box : / / Preliminary Proxy Statement / / Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e) (2)) // Definitive Proxy Statement / X / Definitive Additional Materials // Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 PUTNAM MUNICIPAL OPPORTUNITIES TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): / X / No fee required // Fee computed on table below per Exchange Act Rule 14a 6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: // Fee paid previously with preliminary materials. / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: VOTE TODAY TO SUPPORT THE CURRENT TRUSTEES AND TO KEEP PUTNAM AS INVESTMENT MANAGER. April 11, 2011 Dear Shareholder, In the proxy contest for Putnam Municipal Opportunities Trust, you have a clear choice between your funds current Trustees and the candidates Karpus is nominating to further its self-serving interests. Your funds current Trustees are accomplished business and investment professionals with extensive leadership experience, deep backgrounds in mutual fund governance, and a commitment to acting in the best interest of shareholders. See how Karpuss nominees compare with the current Trustees. Your Funds Current 12 Trustees Karpuss Proposed 12 Trustees 4 have experience as a founder or Chief Executive Officer 0 with equivalent experience of a major investment firm 7 serve on Boards of Directors of public operating companies 0 with equivalent positions A former Chief Financial Officer of a Fortune 100 company 0 with equivalent experience The Chairman of the Mutual Fund Directors Forum 0 with equivalent experience 2 have experience on the Board of Governors 0 with equivalent experience of the Investment Company Institute 12 have experience supervising mutual funds 3 with equivalent experience Source: Putnam Municipal Opportunities Trusts and Karpuss proxy statements. The current Trustees and Putnam have worked together for many years to ensure a high-quality investment process  as measured by the experience and skills of the individuals assigned to your funds portfolio management team and the resources made available to such personnel  that has resulted in your funds solid investment record. They remain better qualified to represent your interests. Karpuss nominees are committed to serving Karpuss interests. If you have already voted with the WHITE card, there is no need to vote again! If you have given your proxy to Karpus, there is still time to revoke it by voting in any of the following ways :
